Citation Nr: 0947462	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-01 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, as secondary to service-connected 
diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to 
February 1969, and from August 1970 to November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.

In May 2008, the Board determined that new and material 
evidence had been received to reopen the current claim, and 
then remanded this issue on the merits for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

In its May 2008 decision, the Board also dismissed the 
following issues: whether the decision to deny reopening a 
claim for service connection for posttraumatic stress 
disorder (PTSD) was clearly and unmistakably erroneous; 
whether new and material evidence had been received to reopen 
a claim for service connection for a right wrist disorder; 
whether new and material evidence had been received to reopen 
a claim for service connection for a right shoulder disorder; 
whether new and material evidence had been received to reopen 
a claim for service connection for a neck disorder; whether 
new and material evidence had been received to reopen a claim 
for service connection for an antisocial personality 
disorder; and whether new and material evidence had been 
received to reopen a claim for service connection for 
peripheral neuropathy of the upper extremities.  Because a 
final Board decision was rendered with regard to these six 
issues, they are no longer a part of the current appeal.

In its May 2008 decision, the Board referred to the RO the 
Veteran's claims for service connection for bilateral carpal 
tunnel syndrome, hiatal hernia/esophagitis, migraine 
headaches, trauma injury to the feet and ankles, and erectile 
dysfunction (secondary to service-connected diabetes mellitus 
type II), as well as his claim to reopen service connection 
for PTSD.  Because the available evidence associated with the 
claims file does not reflect that such action has yet been 
taken, these claims are once again REFERRED to the RO for 
appropriate action.


FINDING OF FACT

The evidence for and against the claim is in relative 
equipoise on the question of whether the Veteran's peripheral 
neuropathy of the lower extremities is related to his 
service-connected diabetes mellitus type II. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, peripheral 
neuropathy of the lower extremities is proximately due to or 
the result of a service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition to grant the claim 
for service connection for peripheral neuropathy of the lower 
extremities on a secondary basis, the Board finds that no 
discussion of VCAA compliance is necessary at this time.

Service Connection Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2009).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 
7 Vet. App. 439 (1995).  The Board notes that, effective 
October 10, 2006, 
38 C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Secondary Service Connection Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran claims that he is entitled to service connection 
for peripheral neuropathy of the lower extremities.  
Specifically, he contends that such disability is related to 
his service-connected diabetes mellitus type II, which has 
been service connected and rated 20 percent disabling since 
July 9, 2001.

The Veteran's post-service VA treatment records indicate that 
he was diagnosed with diabetes mellitus type II as early as 
1984, while other entries reference a diagnosis as late as 
1995.  At a June 1993 VA examination for PTSD, the Veteran 
was diagnosed (in pertinent part) with a history of chronic 
alcohol and amphetamine abuse and also with chronic pain in 
his legs.  In a February 2002 VA treatment record, the 
Veteran complained of cramping in his legs and was assessed 
with neuropathy.  

At a May 2005 VA examination for diabetes mellitus, the 
examiner reported that the Veteran did not have any related 
complications such as neurologic signs or symptoms of 
peripheral neuropathy, but the examiner did not account for 
the Veteran's February 2002 diagnosis of neuropathy in the 
legs.  In an August 2005 VA treatment record, it was noted 
that the Veteran was starting to get sensory neuropathy in 
his feet and in one ankle.  

In a June 2007 VA treatment record, it was noted that he had 
occasional numbness and tingling in his feet along with 
diabetes mellitus, and it was also noted that he had quit 
using alcohol 15 years prior.  At his August 2007 hearing, 
the Veteran testified that he had developed diabetes in 1979 
and began having foot problems since that time.  In a 
September 2007 VA treatment record, he was assessed with 
diabetic neuropathy, and it was explained to him that the 
burning sensations in his legs were due to his uncontrolled 
diabetes and that this was likely to get worse unless he 
managed his sugar better.  In a January 2008 VA treatment 
record, the Veteran was assessed with diabetic neuropathy.  
In June 2008 and November 2008 VA treatment records, his foot 
complaints were noted, and he was assessed with type II 
diabetes mellitus with neuropathy.  Such diagnoses of 
diabetic neuropathy reflect some competent medical opinion 
evidence that the neuropathy of the lower extremities is 
associated with the Veteran's service-connected diabetes 
mellitus.

The Veteran underwent a VA examination for diabetes mellitus 
and peripheral nerves in November 2008.  On that occasion, he 
reported that he began experiencing pain and abnormal 
sensations in both of his feet in the early 1990s, and that 
thereafter he was diagnosed with diabetes in the mid 1990s.  
It was noted that the Veteran had a long history of chronic 
heavy alcohol use, but he reported that he had cut way back 
and drank only occasionally at present.  The VA examiner 
noted that the Veteran did have symptoms of peripheral 
neuropathy in both feet that were related to diabetes, 
including loss of sensation, pain, and increased sensitivity.  

Notwithstanding the finding that symptoms of peripheral 
neuropathy in both feet that were related to diabetes, the 
November 2008 VA examiner concluded that the Veteran's 
peripheral neuropathy of the bilateral lower extremities was 
not a complication of his diabetes, was not worsened or 
increased (i.e., aggravated) by his diabetes, and was less 
likely as not caused by or a result of his diabetes.  The 
rationale for the November 2008 VA examiner's opinion was 
noted to be based on the Veteran's self-reported history of 
how his foot symptoms predated his diagnosis of diabetes as 
well as the "persuasive" etiology of alcohol use in the 
Veteran's history; however, the Board notes that the 
examiner's rationale addressed questions relating only to the 
etiology of the Veteran's peripheral neuropathy, with the 
disability timeline being based on the Veteran's general 
self-reported history at that time, and included no citations 
to actual medical evidence in the record.    

After reviewing all the evidence, the Board finds that the 
evidence for and against the claim is in relative equipoise 
on the question of whether the Veteran's peripheral 
neuropathy of the lower extremities is related to his 
service-connected diabetes mellitus type II.  The VA 
treatment record entries in September 2007, January 2008, 
June 2008, and November 2008 that reflect diagnostic 
assessments of diabetic neuropathy or diabetes with 
neuropathy tends to weigh in the Veteran's favor.  Such 
diagnostic assessments tend to relate the Veteran's lower 
extremity peripheral neuropathy to his service-connected 
diabetes mellitus.  While the November 2008 VA examiner 
opined that the Veteran's peripheral neuropathy of the 
bilateral lower extremities was not a complication of his 
diabetes, was not worsened or increased (i.e., aggravated) by 
his diabetes, and was less likely as not caused by or a 
result of his diabetes, the same VA examiner had entered 
clinical findings that the symptoms of peripheral neuropathy 
in both feet (loss of sensation, pain, and increased 
sensitivity) were related to diabetes.  In addition, the 
November 2008 VA examiner's timeline references of onset of 
peripheral neuropathy symptoms in the early 1990s and 
diabetic symptoms or diagnosis in the mid-1990s, without more 
specific dating, is a questionable basis for the VA 
examiner's determination that the chronology of neuropathy 
symptoms preceded the onset of diabetes, especially in the 
case of a disability such as diabetes that may manifest 
various symptoms well before a clinical diagnosis is actually 
rendered.  Significantly, the examiner's rationale failed to 
explain why the Veteran's current peripheral neuropathy was 
not aggravated by his current diabetes mellitus.



For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that peripheral neuropathy 
of the lower extremities is proximately due to or the result 
of the service-connected diabetes mellitus.  Thus, service 
connection for peripheral neuropathy of the lower extremities 
is warranted on a secondary basis.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.


ORDER

Service connection for peripheral neuropathy of the lower 
extremities, as secondary to service-connected diabetes 
mellitus type II, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


